Citation Nr: 1422500	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  08-23 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for chronic fatigue, to include consideration as a qualifying chronic disability under 38 C.F.R. § 3.317.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from March 1995 to March 1999.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in above.  In April 2010, the Veteran's claims file was transferred to the jurisdiction of the RO in Nashville, Tennessee.

In addition to the paper claims file, the Veteran has a paperless claims file contained on Virtual VA and the Veterans Benefits Management System (VBMS), which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  A review of the Virtual VA claims file reveals an April 2014 Brief from the Veteran's representative, while the remainder of the documents in the paperless files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In November 2008, the Veteran testified before a Decision Review Officer (DRO).  He also testified before the undersigned Acting Veterans Law Judge in August 2009 via video conference.  A transcript of both hearings is associated with the claims file.  

In January 2010, the Board remanded this claim for additional evidentiary development.  The RO attempted to schedule the Veteran for VA examination, but he failed to appear.  As a result, the AMC has returned this matter to the Board for further appellate consideration.  Unfortunately, for reasons discussed below, the Board finds another remand is needed before a final decision may be rendered in this appeal.  

As such, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In January 2010, the Board remanded this claim to conduct additional evidentiary development, including affording the Veteran a medical examination to obtain a medical opinion to determine the likely etiology of his claimed chronic fatigue.  The record reflects that, following the January 2010 remand, the Veteran was scheduled a VA examination in April 2010.  

In April 2010, the RO sent the Veteran a letter informing him that a VA medical center would be notifying him of the date, time, and place of the examination.  This letter was sent to an address on 
[redacted]Nevada; however, this letter was returned as undeliverable.  A copy of the notice letter informing the Veteran of the scheduled examination is not associated with the record.  However, the Board notes there is a presumption of regularity under which it is presumed that the Veteran was properly mailed all correspondence in conjunction with this appeal, even when there is no hard copy of the notice letters in the claims file.  See Kyhn v. Shinseki, 24 Vet. App. 228, 232 (2011).  

The Veteran did not report for the April 2010 VA examination.  See generally 38 C.F.R. § 3.655(a), (b) (failure to report to the scheduled examination, without good cause, may result in denial of the benefits sought).  The record reflects that, in late May, a representative from the Nashville RO unsuccessfully attempted to contact the Veteran by phone to ascertain why he did not report for the scheduled hearing.  Subsequently, the RO sent the Veteran a letter requesting that he provide information as to why he missed the VA examination scheduled in April 2010.  This letter was sent to an address on 
[redacted], Nevada.  While this letter was not returned, the Veteran did not respond with information regarding why he did not report to the scheduled examination.  As a result, the RO continued the denial of his service connection claim and returned the claim to the Board for adjudication.  

In May 2011, the Veteran submitted a written statement stating that, while he believes VA has his current address (as he is receiving disability compensation), he was not aware of an additional examination after his gulf war exam - which the Board notes was conducted in September 2009 - and he also stated he was unaware of a letter asking for his current address.  

Given the Veteran's May 2011 statement, the Board is unable to determine if the examination notice letters were sent to his current, correct address.  In this regard, the Board again notes that a copy of the letter informing him of the examination scheduled in April 2010 is not associated with the record.   While it is presumed that the notice letter was properly mailed, the evidentiary record contains at least two addresses for the Veteran to which the notice letter may have been mailed.  

The address on 
[redacted], Nevada is not deemed as an accurate address because the April 2010 letter was returned as undeliverable.  Nevertheless, the evidentiary record reflects that all correspondence sent from the RO is sent to the address on 
[redacted], Nevada, while all correspondence from the Board is sent to an address on 
[redacted], Nevada.  See March 2011 supplemental statement of the case (SSOC); but see January 2010 Board remand and May 2011 notice letter.  While both the RO and the Board have sent the Veteran correspondence to varying addresses, none of the correspondence mentioned above has been returned as undeliverable.  

There is no indication as to which address notice of the April 2010 VA examination was sent and, given the Veteran's report that he was unaware of the scheduled examination, there is reason to doubt that he was not properly notified of the examination.  As such doubt is resolved in favor of the Veteran, the Board finds that he should be afforded another opportunity to report to a VA examination.  

Thus, on remand, after confirming his current mailing address of record, the RO/AMC should schedule the Veteran for appropriate examination to determine the nature and etiology of his fatigue complaints.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the benefits sought.  See 38 C.F.R. § 3.655(a), (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

If the Veteran fails to report to any scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.  If the Veteran fails to appear, the AOJ should forward the claims file to an appropriate physician for opinion based upon review of the record only.  

While on remand, the AOJ should ensure that all updated VA treatment records are associated with the evidentiary record, as the evidentiary record - including the paperless claims files - only contains VA treatment records dated until June 2010.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records, dated from June 2010 to the present.  


2. After obtaining all outstanding VA treatment records and confirming the Veteran's current mailing address, schedule the Veteran for appropriate VA examination(s) to determine the nature and etiology of his fatigue complaints.  The claims file must be made available and reviewed by the examiner(s). The etiology of the Veteran's complaints of fatigue should be determined, if possible. 

All necessary testing should be performed.  Specialized examinations should be conducted with regard to any of the Veteran's reported symptoms, or abnormal findings pertaining thereto, that cannot be attributed to a known clinical diagnosis. 

The examiner should state whether the reported manifestations (1) fit the criteria for chronic fatigue syndrome (CFS), (2) are a sign of an undiagnosed illness, or (3) are related to another known clinical diagnosis and, if so, whether it is at least as likely as not that the known clinical diagnosis first manifested in service and/or is causally related to service. 

The final report of the examination(s) should set forth a list of diagnosed conditions, and a separate list of any symptoms, abnormal physical findings, and abnormal laboratory test results that cannot be attributed to a known clinical diagnosis.

A response must be provided for each question posed above.  A rationale must be provided for each opinion offered.  

3. If the Veteran fails to report to the scheduled examination, request that a physician knowledgeable in evaluating chronic fatigue syndrome review the record and provide the requested opinions to the extent possible based on the available information.  

4. If the Veteran fails to report to the scheduled examination, the AOJ should also obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5. After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the service connection claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered and considers all evidence added into the record since the March 2011 SSOC, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

